 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
TERMINATION AND SETTLEMENT AGREEMENT
 
This Termination and Settlement Agreement (the "Settlement Agreement") made
effective this 31st day of December, 2011 ("Effective Date") by and between
DIRECT INSITE CORP., a Delaware corporation with its principal office at 13450
West Sunrise Blvd., Suite 510, Sunrise, Florida 33323 (the "Company") and JAMES
A. CANNAVINO, an individual residing at #1 Lovango Cay, USVI (mailing address
6501 Red Hook Plaza, Suite 201-PMB, Red Hook, St. Thomas, USVI 00802
(hereinafter referred to as "Cannavino") (collectively the "Parties").
 
WHEREAS, the Company and Cannavino entered into an amended employment agreement
effective as of January 1, 2011 (the "Employment Agreement"); and
 
WHEREAS, Cannavino has elected to terminate the Employment Agreement pursuant to
its terms and the Company has agreed to such termination; and
 
WHEREAS, the Company is desirous of making the lump sum cash severance payment
as provided in the Employment Agreement to Cannavino in lieu of any and all
other benefits otherwise accruing to him under the Employment Agreement or any
other verbal or written agreement with the Company.
 
NOW, THEREFORE, based upon the mutual covenants contained herein and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:
 
1.   Except as otherwise set forth herein, in full satisfaction of all prior,
current and future obligations to Cannavino, under the Employment Agreement,
whether accrued or otherwise, including but not limited to salary, all accrued
and vested benefits, and reimbursed business expenses, the Company shall make a
lump sum payment to Cannavino in the amount of $620,400 on or before December
31, 2011.
 
2.   (a)    Cannavino covenants and agrees that for a period of two (2) years
from May 25, 2011, he will not, without the prior written approval of the Board
of Directors of the Company (the "Board"), directly or indirectly, through any
other individual or entity, (i) (become an officer, director or employee of, or
render any services (including consulting services) to, any competitor of the
Company, (ii) solicit, raid, entice or induce any customer of the Company to
cease purchasing goods or services from the Company or to become a customer of
any competitor of the Company, and Cannavino will not approach any customer for
any such purpose or authorize the taking of any such actions by any other
individual or entity, or (iii) solicit, raid, entice or induce any employee of
the Company, and Cannavino will not approach any such employee for any such
purpose or authorize the taking of any such action by any other individual or
entity. However, nothing contained in this paragraph 2 shall be construed as
preventing Cannavino from investing his assets in such form or manner as will
not require him to become an officer or employee of, or render any services
(including consulting services) to, any competitor of the Company.
 
(b)   Cannavino further covenants and agrees that at all times hereafter, he
shall not disclose to any person, firm or corporation other than the Company any
trade secrets, trade information, techniques or other confidential information
of the business of the Company, its methods of doing business or information
concerning its customers learned or acquired by Cannavino during his
relationship with the Company and shall not engage in any unfair trade practices
with respect to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)   The necessity for protection of the Company and its subsidiaries against
Cannavino's competition, as well as the nature and scope of such protection, has
been carefully considered by the parties hereto in light of the uniqueness of
Cannavino's talent and his prior position with the Company. Accordingly,
Cannavino agrees that, in addition to any other relief to which the Company may
be entitled, the Company shall be entitled to seek and obtain injunctive relief
(without the requirement of any bond) for the purpose of restraining Cannavino
from any actual or threatened breach of the covenants contained in paragraph 2
(a) and (b) of this Settlement Agreement.
 
(d)   If for any reason a court determines that the restrictions under paragraph
2 of this Settlement Agreement are not reasonable or that consideration
therefore is inadequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 2 as will
render the restrictions valid and enforceable.
 
3.   (a)           Subject only to the payment provision of paragraph 1,
Cannavino hereby waives, remits, releases and forever discharges the Company,
its past, present and future Board members, officers, directors, stockholders,
employees, agents, attorneys, subsidiaries, servants, successors, insurers,
affiliates and their successors and assignees, from any and all manner of
action, claims, liens, demands, liabilities, causes of action, charges,
complaints, suits (judicial, administrative, or otherwise), damages, debts,
demands, obligations of any other nature, past or present, known or unknown,
whether in  law or in equity, whether founded upon contract (expressed or
implied), tort (including, but not limited to, defamation), statute or
regulation (State, Federal or local), common law and/or any other theory or
basis, from the beginning of the world to the date hereof that Cannavino has
asserted, now asserts or could have asserted under the Employment Agreement.
This includes, but is not limited to, claims for compensation or benefits,
tortious claims arising out of the relationship, claims of an expressed or
implied contract of employment, claims under the Family and Medical Leave Act,
claims arising under Federal, State or local laws prohibiting employment or
other discrimination or claims growing out of any legal restrictions on the
Company's rights to terminate its employees, including without limitation any
claims arising under Title VII of the United States Code, and the Age
Discrimination in Employment Act. It is expressly understood by Cannavino that
among the various rights and claims being waived by him in this release are
those arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621, et set.). Included in this General Release are any and all claims for
future damages under the Employment Agreement or otherwise allegedly arising
from the continuation of the effect of any past action, omission or event.
 
(b)           The Company hereby waives, remits, releases and forever discharges
Cannavino from any and all manner of action, claims, liens, demands,
liabilities, causes of action, charges, complaints, suits (judicial,
administrative, or otherwise), damages, debts, demands, obligations of any other
nature, past or present, known or unknown, whether in  law or in equity, whether
founded upon contract (expressed or implied), tort (including, but not limited
to, defamation), statute or regulation (State, Federal or local), common law
and/or any other theory or basis, from the beginning of the world to the date
hereof that the Company has asserted, now asserts or could have asserted under
the Employment Agreement. This includes, but is not limited to, claims for
compensation or benefits, tortious claims arising out of the relationship,
claims of an expressed or implied contract of employment.
 
4.   Notwithstanding the foregoing, it is the mutual understanding of the
parties that
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)   nothing herein contained shall restrict the Company, solely with the
approval of the Board, from entering into any future agreement with Cannavino
wherein Cannavino may be compensated for his services as enumerated therein;
 
(b)   Cannavino shall also be entitled to all directors fees previously earned,
accrued and unpaid, or deferred, and he shall continue to receive compensation
as a director of the Company consistent with the compensation paid to directors
for as long as he is a director of the Company; and
 
(c)   Paragraph 20 of the Employment Agreement with regard to indemnification
shall continue in full force and effect.
 
5.   Any action or proceeding brought to enforce any of the provisions of this
Settlement Agreement must be instituted in a federal or state court situated in
the State of New York, New York County, to the exclusive jurisdiction of which
courts, the Parties irrevocably and unconditionally submit. This Settlement
Agreement shall be construed and governed by the laws of the State of New York,
without regard to its governing conflicts of law principles.
 
6.   Except as required by law, the Company and Cannavino, and their respective
affiliates, including Cannavino, agree not to publish, communicate or
disseminate any negative or disparaging information regarding the other, or to
divulge, directly or indirectly, any information regarding this Settlement
Agreement to the media, present or former employees of the Company, suppliers,
vendors and other industry participants any other person; provided, however,
that the Parties may disclose the contents of this Settlement Agreement to their
respective financial advisors, accountants and attorneys. As may be appropriate,
the Company shall be permitted additionally to make such disclosure as may be
appropriate consistent with the Company's reporting requirements as a public
company.
 
7.   This Settlement Agreement sets forth the entire agreement and understanding
between the parties and fully supersedes the Employment Agreement and any other
verbal or written contract. Except as otherwise set forth herein, the Employment
Agreement and any other verbal or written contracts are null and void. The
parties represent expressly that in signing this Settlement Agreement, they do
not rely upon, nor have they relied upon any representation or statement
regarding the subject matter not set forth specifically in this Settlement
Agreement.
 
8.   Cannavino acknowledges that:
 
(a)   He has carefully read and fully understands all of the provisions of this
Settlement Agreement.
 
(b)   He agrees, knowingly and voluntarily, to all of the terms set forth in
this Settlement Agreement and intends to be fully bound by the same.
 
9.   Any notice to be given to the Company or Cannavino hereunder shall be
deemed given if delivered personally, telefaxed or mailed by certified or
registered mail, postage prepaid, to the other parties hereto at the following
addresses:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
To the Company:
 
 
 
 
 
Copy to:
 
 
 
 
 
 
To Cannavino:
Direct Insite Corp.
13450 West Sunrise Blvd.
Suite 510
Sunrise, Florida 33323
Facsimile: (954) 846-8841
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: 212-715-8000
Attn:  Scott S. Rosenblum, Esq.
 
#1 Lovango Cay, USVI
6501 Red Hook Plaza
Suite 201-PMB
Red Hook, St. Thomas, USVI 00802
Facsimile: (631) 207-8380
 

Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.
 
10.   This Settlement Agreement may not be modified or amended except by a
writing signed by all of the Parties. This Agreement shall be binding upon, and
inure to the benefit of, Cannavino's successors, heirs, executors,
administrators and legal representatives, and the Company's successors and
assigns.
 
11.   The failure of either party to insist on strict performance of any
provision or to exercise any right shall not be deemed a waiver of any such
provision or right thereafter. Any waiver, to be effective, must be in writing
and signed by the Party waiving compliance.
 
12.   Should any provisions of this Settlement Agreement be declared or
determined to be invalid or illegal, the validity of the remaining, terms and
provisions shall not be affected thereby and said illegal or invalid term or
provision shall be deemed not to be part of this Settlement Agreement.
 
13.   This Settlement Agreement may be executed in counterparts. Each
counterpart shall be deemed an original, and when taken together with the other
signed counterpart, shall constitute one fully executed Settlement Agreement.
 
[Signature Page Follows.]
 
 

 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 


DIRECT INSITE CORP.
 
 
By: /s/ Matthew E. Oakes                      
   Name: Matthew E. Oakes
   Title: President and CEO
 
 
 
By: /s/ James A. Cannavino                 
   JAMES A. CANNAVINO
 
 
 
 
 

 